Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-23, 28, 31-32 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 21 contains allowable subject matter pertaining to “the sources of the second cross-coupled transistor pair are connected and coupled to the drain of the second transistor; in the second configuration the second squaring mixer allows the entire down converted pulse energy of each pulse of a plurality of pulses within the received ultra- wideband wireless signals to be coupled to an energy detector; and in the third configuration: the receiving circuit further comprises a high pass filter coupled to an output of the first squaring mixer; an input of an AC-coupled variable gain amplifier coupled to an output of the high pass filter; and an input of the second squaring mixer is coupled to an output of the AC-coupled variable gain amplifier.”  The prior art does not teach all three configurations of an ultra-wideband receiver circuit. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH HASSAN whose telephone number is (571)270-3456.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH HASSAN/Examiner, Art Unit 2637                                                                                                                                                                                                        

/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637